PER CURIAM:
In these consolidated cases, Anthony Lamar Snipe appeals the district court’s orders denying his motion for a reduction in sentence under 18 U.S.C. § 3582(c)(2) (2000), his request for a reduction in sentence based on substantial assistance, 18 U.S.C. § 3553(e) (2000), and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Snipe, No. 2:02-cr-00833-PMD-1 (D.S.C. Mar. 27, 2008, Apr. 16, 2008, & Apr. 29, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.